Citation Nr: 0421856	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  03-03 785	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boise, Idaho


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
chondromalacia of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel


INTRODUCTION

The veteran had active military service from August 1997 to 
August 2001.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2002 rating decision 
by the RO which, in addition to matters not in issue at this 
time, granted service connection for left knee 
chondromalacia, assigning a 10 percent rating.  The veteran 
appeals for a higher rating.


FINDINGS OF FACT

The veteran's service-connected left knee disability is 
manifested by pain, slight instability, and arthritis, with 
limitation of flexion to 85 degrees.


CONCLUSION OF LAW

The criteria for separate 10 percent ratings for arthritis 
and instability of the left knee have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2003); 
VAOPGCPREC 9-98 (Aug. 14, 1998); VAOPGCPREC 23-97 (July 1, 
1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, ___ Vet. App. ___, No. 01-
944 (June 24, 2004).  See also VAOPGCPREC 11-00 (Nov. 27, 
2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 
(Dec. 22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, slip op. at 11.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In December 2001, the RO provided the appellant with 
correspondence clearly outlining the duty-to-assist 
requirements of the VCAA.  In addition, the appellant was 
advised, by virtue of a detailed December 2002 SOC, and by an 
October 2003 supplemental statement of the case (SSOC), of 
the pertinent law and what the evidence must show in order to 
substantiate his claim.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claim, and that the SOC issued by the RO 
clarified what evidence would be required to establish a 
higher rating for the service-connected left knee disorder.  
The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  Further, the claims file 
reflects that an October 2003 SSOC contained the new duty-to-
assist and reasonable doubt regulations codified at 38 C.F.R. 
§§ 3.102 and 3.159 (2003).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, that would need to be obtained for a 
fair disposition of this appeal. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding the matter being 
decided herein for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In fact, the Court has stated, "The VCAA 
is a reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.



II.  Factual Background

Service medical records show that the veteran was treated for 
left knee pain on several occasions.  In March 1999, the 
veteran injured his left knee while playing basketball.  He 
was subsequently diagnosed as having a left medial meniscal 
injury, a torn medial meniscus, a left knee sprain, and 
femoral chondromalacia.  In January 2000, the veteran 
underwent chondroplasty of the left medial femoral condyle.  
The operative diagnosis was healed medial meniscal tear and 
chondromalacia at the medial femoral condyle, with secondary 
anterior compartment synovitis.

The veteran underwent VA examination in December 2001.  He 
reported that he had pain in the left knee, which improved 
with medication.  Activity-wise, he reported that squatting 
and bending would hurt his left knee.  He reported that his 
activities of daily living were not impaired due to his left 
knee chondromalacia.  He related that walking about 20 to 30 
minutes provoked pain, and he would need to rest 
approximately 5 minutes.  He stated that he could run for 20 
minutes and could play basketball for 5 minutes before he had 
pain in the left knee.  He reported that he took Ibuprofen 2 
to 3 times a day to control his left knee symptoms.  Physical 
examination of the left knee revealed no swelling or redness.  
His knee was tender on the medial joint line.  He had a 
negative patellar test, as well as a negative anterior and 
posterior drawer sign.  He had no laxity with valgus and 
varus push.  He had a positive McMurray sign on internal 
rotation.  The assessment was chondromalacia of the patella.  
Then examiner stated that the condition "most likely than 
not affects his work and recreational activities and less 
likely than not affects his activities at home."

VA outpatient treatment reports from 2001 and 2003 show that 
the veteran was periodically treated for left knee 
complaints.  During an outpatient visit dated in December 
2001, he reported that, since his left knee surgery in March 
2000, his left knee had given out twice, the last time being 
7 weeks ago.  He stated that he had pain in the left knee.  
He was noted to have very slight generalized effusion.  He 
had some anterior, posterior, medial, and lateral instability 
of the left knee when compared to the right knee.  The 
diagnosis was left knee pain.  When treated in January 2002, 
he had 0-110 degrees of flexion.  There was no evidence of 
effusion.  There was no patellofemoral crepitance.  His 
cruciate ligaments were intact.  He had some localized 
postmedial tenderness along the left knee.  The McMurray test 
was negative.  The examiner noted that X-ray studies of the 
left knee taken in December 2001 were within normal limits.  
The examiner diagnosed left knee posterior medial joint line 
pain.  Physical examination of the left knee in February 2002 
revealed no effusion.  His pain was superficial.  His 
patellofemoral tracked normally.  There was no joint line 
tenderness.  McMurray test was negative.  Left knee 
pain/possible mild chondromalacia was diagnosed.  In April 
2002, the veteran reported for an evaluation of his left 
knee.  He reported that his left knee did not hurt that day.  
Physical examination of the left knee showed a range of 
motion from 0 degrees of extension to 130 degrees of flexion.  
His collateral and cruciate ligaments were intact.  McMurray 
test was negative.  There was mild patellofemoral crepitance 
bilaterally.  Probable mild chondromalacia was diagnosed.

During a March 2003 RO hearing, the veteran testified that 
his left knee prevented him from running, and decreased the 
amount of time he was able to play basketball.  He stated 
that he had weakness, pain, popping, stiffness, and buckling 
in the left knee.  He denied having any swelling.  He stated 
that he took Ibuprofen, but that the majority of the time it 
did not help.  He reported that his left knee caused problems 
in trying to obtain employment.  

The veteran again underwent VA examination in April 2003.  He 
reported having increased pain in the left knee.  He stated 
that he also had weakness in the leg.  He related that his 
left knee was tender over the patella.  He stated that 
sitting for long periods of time increased his pain.  He 
denied having any locking, but stated that he had some 
instability.  He stated that his leg had buckled several 
times, which he described happening approximately one time 
every four months.  He stated that he had minimal swelling.  
He reported that due to his left knee symptoms he did not 
participate in sports.

Clinical evaluation of the knee revealed tenderness over the 
medial joint line and an area just medial to the insertion of 
the patellar tendon on the tibia.  He had pain on motion of 
the patella.  Lateral motion was greater than medial motion 
of the patella.  His range of motion of the left knee was 0 
degrees of extension to 85 degrees of flexion.  The 
Lachman's, Drawer, and McMurray's tests were all negative.  
He complained of the sensation of numbness, but the physician 
could not find any objective evidence of numbness.  He had 
good pin-prick and dull sensation in the area.  He had normal 
vibratory sense, and the physician stated that he did not 
have any neurologic deficit.  X-ray studies show possible 
slight joint space narrowing.

The examiner's assessment was that the veteran had 
significant joint disease of his knee, which was giving him 
significant problems.  The examiner stated that the veteran 
had crepitus under his patella, and that the motion of the 
patella was very tender.  He had several other tender areas 
of the knee.  Range of motion was decreased.  The examiner 
stated that, in general, the veteran appeared quite 
uncomfortable.  He was noted to limp coming in the door and 
persistently limped going out, favoring his left leg.  The 
examiner stated that he thought his current symptoms were 
significant and were probably going to affect the type of job 
he could accept, and that he had synovitis and chondromalacia 
of the patella as the primary etiology.

A November 2003 MRI study revealed the following:  (1) medial 
meniscus tear communicating with the peripheral undersurface 
and being a complex pattern, but primarily horizontal in 
nature; (2) Lax appearance of the anterior cruciate ligament; 
and (3) probable minimal tendinosis or tendinopathy at the 
patellar tendon insertion site on the tibial tubercle.

III.  Legal Analysis

The veteran claims that his service-connected left knee 
disability is more disabling than reflected in the 10 percent 
rating currently assigned.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155.  Applicable 
regulations require that in evaluating a given disability, 
the disability must be viewed in relation to its whole 
recorded history.  38 C.F.R. §§ 4.1, 4.2.  Moreover, VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  VA is also required to resolve any reasonable doubt 
regarding the current level of the veteran's disability in 
the veteran's favor.  38 C.F.R. § 4.3.

The veteran is currently assigned a 10 percent rating for his 
left knee disorder under 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5257.  DC 5257, for impairment of the knee, with 
recurrent subluxation or lateral instability, provides a 10 
percent rating when slight, a 20 percent rating when 
moderate, and a 30 percent rating when severe.

A review of the record from 2001 to 2003 reveals that the 
veteran has, at most, slight instability of the left knee.  
On VA examination in December 2001, he had no laxity with 
valgus and varus push.  However, an outpatient treatment 
report dated in December 2001 revealed that he reported that 
his left knee had given out twice since his surgery.  The 
examiner noted that the veteran had some anterior, posterior, 
medial, and lateral instability of the left knee.  January to 
April 2002 outpatient treatment reports reveal that the 
veteran's ligaments were intact.  An April 2003 VA 
examination report reveals that the veteran described having 
some instability and buckling of the knee, which happened 
approximately one time every four months.  Clinical 
evaluation revealed that lateral motion was greater than 
medial motion of the patella, and that Lachman's, Drawer and 
McMurray's tests were all negative.  The above findings fail 
to show moderate instability or subluxation of the left knee.  
In this regard, the veteran even reports that he only 
occasionally has buckling or giving way of the knee.  Under 
these circumstances, no more than a 10 percent rating is 
assignable under Diagnostic Code 5257.

Degenerative or traumatic arthritis established by X-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DCs 5003, 5010.

Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II.  A 0 percent 
rating is warranted for limitation of leg flexion when it is 
limited to 60 degrees, a 10 percent rating is warranted when 
it is limited to 45 degrees, and a 20 percent rating is 
warranted when it is limited to 30 degrees. 38 C.F.R. § 
4.71a, DC 5260.  A 0 percent rating is warranted when leg 
extension is limited to 5 degrees, a 10 percent rating is 
warranted when it is limited to 10 degrees, and a 20 percent 
rating is warranted when it is limited to 15 degrees.  
38 C.F.R. § 4.71a, DC 5261.

Reports from 2001 to 2003 primarily show the that the veteran 
always had 0 degrees of extension, and flexion primarily 
ranged from 85 to 130 degrees.  The Board finds that, 
although the veteran does not meet the criteria for a 
compensable rating under codes 5260 and 5261 (pertaining to 
limitation of motion of the knee), the record demonstrates 
that the veteran's pain of the left knee causes significant 
impairment in his ability to function, as exemplified in the 
April 2003 VA examination report.  Given the fact that the 
veteran does have limitation of flexion, which at its worst 
is limited to 85 degrees, and has pain upon functioning of 
the knee, the Board finds that a 10 percent rating is 
warranted under DC 5260.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  
The Board, however, further finds that there is no objective 
evidence of additional limitation of motion of the left knee 
due to pain on use, and certainly not additional limitation 
to the extent necessary for a higher 20 percent rating under 
the limitation of motion codes.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board observes that VA General Counsel opinions have held 
that arthritis and instability of a knee may be rated 
separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 
9-98; VAOPGCPREC 23-97.  The Board has determined above that 
the veteran has slight instability of the left knee, which 
warrants the assignment of a 10 percent rating.  The question 
which must be addressed is whether he has arthritis of the 
left knee.  The Board notes that in April 2003 a VA examiner 
reported that X-ray studies showed possible slight joint 
space narrowing.  Based on the X-ray studies and examination 
findings, the examiner's assessment was that the veteran had 
significant joint disease.  The Board finds that, given the 
April 2003 examination findings, the evidence supports a 
conclusion that the veteran has some arthritis of the left 
knee.

Arthritis is rated based upon limitation of motion of the 
affected joint, pursuant to DC 5003.  The Board has 
determined above that the veteran's knee warrants a 10 
percent rating under Diagnostic Code 5260, for limitation of 
leg flexion.  In light of the foregoing, the Board finds that 
separate 10 percent ratings are warranted for instability and 
arthritis of the left knee, with pain and limitation of 
motion.  See VAOPGCPREC 9-98; VAOPGCPREC 23-97.

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" (i.e., 
different percentage ratings for different periods of time) 
since the date when service connection was made effective.  
See Fenderson v. West, 12 Vet.App. 119 (1999).  However, 
there appears to be no identifiable period of time since the 
effective date of service connection (other than a period of 
an assigned temporary total convalescence rating) during 
which the left knee condition was more disabling than 
reflected in the Board's assignment of separate 10 percent 
ratings due to slight instability and arthritis with pain and 
limitation of motion of the left knee.  Thus "staged 
ratings" are not supported by the record in this case. 

The effect of the Board's decision is that the veteran now 
has a combined 20 percent rating for his service-connected 
left knee disorder.  See 38 C.F.R. § 4.25, Table I.


ORDER

Separate 10 percent ratings for instability and arthritis of 
the left knee, with pain and limitation of motion, are 
granted.


_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



